Birdsong, Presiding Judge.
In Bell v. State, 263 Ga. 776 (439 SE2d 480) (1994), the Supreme Court reversed the judgment of this court in Bell v. State, 208 Ga. App. 201 (430 SE2d 124). Therefore, our judgment in this appeal is vacated and the judgment of the Supreme Court is made the judgment of this court. Accordingly, the judgment of the trial court is reversed and the case remanded to the trial court.

Judgment reversed and case remanded.


Beasley, P. J., and Andrews, J., concur.

*314Decided March 8, 1994.
Anna Blitz, for appellant.
Lewis R. Slaton, District Attorney, Nancy A. Grace, Assistant District Attorney, for appellee.